Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-9 are allowed.  Specifically, the independent Claims 1, 4 and 7 are allowed over the prior art. The dependent Claims   are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1, 4 and 7. Though the prior arts teach , 
a) Feng et al. (US 10,230,239) discloses system 100 provides one non-limiting example of a power distribution system including a relatively high penetration of DER systems. In this type of distribution system, as loads 160 go through daily demand cycles, power flows on the system may result in power loss and voltage deviations from nominal voltage. Voltage and reactive power control devices such as voltage regulators, switched capacitor banks and reactive power of DER systems can be used as part of a voltage/VAR control system to regulate voltage and power losses.
b) Wong et al. (US 10,585,445) discloses dynamic auto-adaptive volt/VAR control includes a memory storing program code, a communications channel operatively connected to a volt/VAR device, and a processor. The processor is configured to access a database of prior system knowledge and receive real-time measurements and power system operating condition information. The processor processes the prior system knowledge and the real time measurements and operating condition information to create a set of commands for voltage and reactive power control that will result in at least one of: (a) maintaining a voltage profile at the volt/VAR device within predefined limits, or (b) reducing electrical losses through voltage optimization. The processor causes the set of commands to be sent to the volt/VAR device.
c) Pavlovski et al. (US 2020/0067312) discloses estimating power flows and voltages for various points in the distribution network or utility grid 100. The ability to calculate power flow and voltage distribution for feeders facilitates such important power system applications as Volt/VAR optimization, feeder load management, suggested switching, and other advanced applications. Volt/VAR optimization includes the generation of a set of optimal substation transformer tap positions and capacitor bank statuses to minimize system losses as system load changes..
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1:  “for each time interval of the plurality of time intervals: calculating a first primary voltage of the first transformer from the first meter voltage and the first power consumption; calculating a first power flow primary voltage of the first transformer using a substation transformer secondary voltage and a power flow calculation; calculating a second primary voltage of the second transformer from the second meter voltage and the second power consumption; calculating a second power flow primary voltage of the second transformer using the power flow calculation; comparing a difference between the first power flow primary voltage of the first transformer and the first primary voltage of the first transformer to a first voltage error; and comparing a difference between the second power flow primary voltage of the second transformer and the second primary voltage of the second transformer to a second voltage error; and responsive to determining that the difference between the first power flow primary voltage of the first transformer and the first primary voltage of the first transformer is greater than the first voltage error for at least a threshold number of time intervals or to determining that the difference between the second power flow primary voltage of the second transformer and the second primary voltage of the second transformer is greater than the second voltage error for at least the threshold number of time intervals, initiating a recovery process.”.
Claim 4: “identifying a first meter connected to the secondary connection of the first transformer, wherein the first meter is configured to measure a first meter voltage and a first power consumption for a plurality of time intervals at a first premises; identifying a second meter connected to the secondary connection of the second transformer, wherein the second meter is configured to measure a second meter voltage and a second power consumption for a plurality of time intervals at a second premises; calculating a first primary voltage of the first transformer from the first meter voltage and the first power consumption, and calculating a second primary voltage of the second transformer from the second meter voltage and the second power consumption; determining a correct status of operation of the switched capacitor bank using a power flow calculation.”
Claim 7: “for each time interval of the plurality of time intervals: calculating a first primary voltage of the first transformer from the first meter voltage and the first power consumption; calculating a first power flow primary voltage of the first transformer using a substation transformer secondary voltage and a power flow calculation; calculating a second primary voltage of the second transformer from the second meter voltage and the second power consumption; calculating a second power flow primary voltage of the second transformer using the power flow calculation; comparing a difference between the first power flow primary voltage of the first transformer and the first primary voltage of the first transformer to a first voltage error; and comparing a difference between the second power flow primary voltage of the second transformer and the second primary voltage of the second transformer to a second voltage error; and responsive to determining that the difference between the first power flow primary voltage of the first transformer and the first primary voltage of the first transformer is greater than the first voltage error for at least a threshold number of time intervals or to determining that the difference between the second power flow primary voltage of the second transformer and the second primary voltage of the second transformer is greater than the second voltage error for at least the threshold number of time intervals, initiating a recovery process, including sending an alert to a control center, wherein the alert indicates that the capacitor bank is malfunctioning.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864